                                                                            Joseph H. Mizrahi – Attorney
                                                                            300 Cadman Plaza W, 12th Floor
                                                                                       Brooklyn, NY 11201
                                                                          P: 929-575-4175 | F: 929-575-4195
                                                                          E: joseph@cml.legal | W: cml.legal



                                              April 1, 2021

VIA ECF
Honorable Judge James L. Cott
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


Re: Sanchez v. GourmetGiftBaskets.com, Inc.; Case No. 1:20-cv-10676-LTS-JLC


To the Honorable Judge Cott,

       This firm represents Plaintiff Christian Sanchez (hereinafter “Plaintiff”) in this matter, which
involves claims asserted under the Americans with Disabilities Act, 42 U.S.C. §12101.

       The parties respectfully request that the Court adjourn all deadlines in this case for 60 days
as the parties are discussing resolution of this matter. The parties expect to file a stipulation of
dismissal or notify the court of the status of the case on or before May 28, 2021.

       Thank you for your consideration in this matter.

                                                              Respectfully submitted,

                                                              /S/ Joseph H. Mizrahi
                                                              Joseph H. Mizrahi, Esq.
